DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al (US 2007/0148724 with fully incorporated reference to US 5,965,453 para 38).
Salter discloses an assembly comprising: 
5a. a housing body (fig. 3, ref 7) having at least one aperture adjacent a plurality of threads (bottom aperture having threads therein); 
b. a sample collection device removable from said housing and including 
i. a handle (fig. 1, ref. 2), 
ii. a plurality of opposing threads (interior of 2 having opposing threads to body 7 threads, see fig. 3 when sample collection device is mated to housing body; fig. 8a of US 5,965,453 shows threads 56 on the interior of cover 52), and 
iii. a sampling probe (swab); and 
10c. a vial (fig. 3, ref. 4) removable from said housing (7, vial is threaded to housing 7) and having a penetrable barrier seal (fig. 5, ref. 12 or 13) adapted to prevent access to said vial until at least one penetrable activation (this limitation is directed to intended use and does not further structurally limit the instant claim), and wherein said assembly comprising a self-contained assembly (when structures 2, 7 and 4 are assembled it is self-contained as shown in fig. 2) adapted to collect and support a surface sample to detect a presence, or an 15absence, of at least one analyte (this limitation is directed to intended use and does not further structurally limit the instant claim. Further the device of Salter is directed to collecting a sample and supporting a swab within housing to detect a presence or absence of at least one analyte due to the reagent being present within the device which reacts with an analyte if present.  Applicant has not claimed any reagent or reaction element which would provide a presence or absence of an analyte).  
Regarding claim 2, the assembly of Claim 1, wherein said sampling probe comprises a swab device having a breakable distal sampling end (the sample swab 1 as shown in fig. 1 is structurally capable of having a breakable distal sample end when enough force is applied to the stem of the swab to break off).  
Regarding claim 203, the assembly of Claim 2, wherein said sampling probe comprises a premoistened tip (this limitation does not further structurally limit the instant claim due to the claim being unclear what percent water content Applicant is referring to when “premoistened tip” is recited.  Further a swab used in a humid environment would collect moisture from the surrounding air when exposed.  This would constitute a premoistened tip because the swab would absorb surrounding water content from the ambient humid air.  Finally para 10 states a buffer can be added to the sample swab).  
Regarding claim 4, the assembly of Claim 2, wherein said breakable sampling distal end comprises a length adapted to be substantially received within said vial (swab 1 fits within housing 7 as seen in fig. 2).  
Regarding claim 5, the assembly of Claim 1, wherein said sample collection device includes a removable cap (can 2 can be removed from swab 1 with force).  
Regarding claim 6, the assembly of Claim 1, wherein said vial includes a buffer (para 10,13).  
Regarding claim 7, the assembly of Claim 6, wherein said buffer comprises a deactivation buffer (stabilizing buffer succinate is disclosed in para 41).  
Regarding claim 8, the assembly of Claim 6, wherein said buffer includes at least one preservative (succinate is a stabilizing buffer).  
Regarding claim 9. The assembly of Claim 6, wherein said buffer includes a transport medium (agar is disclosed, para 10).  
Regarding claim 10, the assembly of Claim 1, wherein said vial being removable about said sample collection device (this limitation does not further structurally limit the instant claims.  The vial is removable from sample collection device due to the mating threads as seen in fig. 3, 7.  The swab (sample collection device).  
Regarding claim 11, the assembly of Claim 1, wherein said vial being repositionable within said housing body (this limitation does not further structurally limit the instant claims; the vial moves relative to the housing body via the threaded connection; see fig. 7).  
Regarding claim 12, the assembly of Claim 1, wherein said assembly adapted to support sensitive 15detection of at least one analyte (this limitation does not further structurally limit the instant claims because a reactant or reagent is not positively claim.  Para 39, 64 states indicators that change color when an analyte is present).  
Regarding claim 14, the assembly of Claim 1, wherein said assembly adapted to collect and support an environmental surface sample (this limitation does not further structurally limit the instant claims, the sample swab is structurally capable of collecting and supporting an environmental surface sample).  
Regarding claim 15, the assembly of Claim 14, wherein said environmental surface sample 25comprising an orbiting surface (this limitation does not further structurally limit the instant claims because the sample is not positively recited.  The prior art is structurally capable of collecting an orbiting surface if exposed to said surface).  
Regarding claim 16, the assembly of Claim 14, wherein said environmental surface sample comprising a moon dust (this limitation does not further structurally limit the instant claims because the sample is not positively recited.  The prior art is structurally capable of collecting an orbiting surface if exposed to said surface having moon dust).
 
Regarding claim 17, Salter discloses an assembly comprising: 
a sample collection device (fig. 1, ref. 1 and 2) having a handle (2), a plurality of opposing fasteners (interior of 2 having opposing threads to body 7 threads, see fig. 3 when sample collection device is mated to housing body; fig. 8a of US 5,965,453 shows threads 56 on the interior of cover 52), and a breakable sampling distal probe (swab tip is structurally capable of being broken when force is applied thereto, further Applicant has not structurally claimed a structure that would be breakable sample distal probe); and 
a vial (fig. 5) having a penetrable barrier seal (12 or 13), wherein said vial is removably 5affixed in a first position, and wherein said breakable sampling distal end comprises a length adapted to be received within said vial (this limitation does not further structurally limit the instant claims because a structure that allows the vial to be removably affixed in a first position is not claimed;  The swab tip can be removed with force and then provided within the housing 7 or after broken the seal 12 or 13 within the vial).  
Regarding claim 18, the assembly of Claim 17, wherein said vial having a first penetrable barrier (fig. 5; 12) seal 10enclosing a first containment layer (aread within the first containment of barrier 12).  
Regarding claim 19, the assembly of Claim 18, wherein said vial having a second penetrable barrier seal (fig. 5, ref. 13) enclosing a second containment layer (area within the second containment of barrier 13 including 11 and air above).  
Regarding claim 1520, the assembly of Claim 17, including an elongated housing having at least one aperture adjacent a plurality of threads (bottom aperture that attaches to the vial, the aperture has threads that mate with the vial as seen in fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al (US 2007/0148724 with fully incorporated reference to US 5,965,453, para 38) in view of Liang (US 2007/0275475).
Salter teaches a collection and testing assembly as seen above. 
Salter does not teach a test strip.
Liang teaches a rapid test device that comprises a housing (fig. 2, ref. 111) having an opening at the top for the addition of a collection device 132; within the housing is a test strip 140 for testing an analyte collected on the collection device (see fig. 2).  Liang states the test strip is disposed within the housing and is an all in one collection and testing device for analyte testing.  It would have been obvious to one having an ordinary skill in the art to modify Salter to provide a test strip for analyte testing within the housing as taught by Liang.  This would provide an all in one sample collection and testing device which is well known in the art as taught by Liang. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797